Exhibit 10.2

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT HUNTINGTON

OHIO VALLEY ENVIRONMENTAL

COALITION, INC.; WEST VIRGINIA

HIGHLANDS CONSERVANCY, INC.;

and SIERRA CLUB

Plaintiffs,

 

v.          CIVIL ACTION NO. 3:11-cv-00115   

PATRIOT COAL CORPORATION,

APOGEE COAL COMPANY, LLC,

CATENARY COAL COMPANY, LLC

And HOBET MINING LLC

Defendants.

MODIFIED CONSENT DECREE

I. RECITALS

1. On February 18, 2011, Plaintiffs Ohio Valley Environmental Coalition, Inc.,
West Virginia Highlands Conservancy, Inc., and Sierra Club (collectively
“Plaintiffs”) filed this action against Defendants Patriot Coal Corporation
(“Patriot”), Apogee Coal Company, LLC (“Apogee”), Catenary Coal Company, LLC
(“Catenary”), and Hobet Mining, LLC (“Hobet”) (collectively “Defendants”)
(Plaintiffs and Defendants collectively “Parties”). On April 14, 2011,
Plaintiffs subsequently filed a First Amended Complaint for Declaratory and
Injunctive Relief and for Civil Penalties.

2. The Amended Complaint alleged that:

 

  a. Defendant Apogee had discharged concentrations of selenium in excess of the
effluent limits for that parameter contained in West Virginia/National Pollution
Discharge Elimination System (“WV/NPDES”) Permit No. WV0099520 issued to Apogee
by the West Virginia Department of Environmental Protection (“WVDEP”) pursuant
to Section 402 of the federal Clean Water Act (“CWA”) and the West Virginia
Water Pollution Control Act.



--------------------------------------------------------------------------------

  b. Defendant Catenary had discharged concentrations of selenium in excess of
the effluent limits for that parameter contained in WV/NPDES Permit Nos.
WV0093751, WV0096920, WV0096962, and WV1014684 issued to Catenary by the WVDEP
pursuant to Section 402 of the CWA and the West Virginia Water Pollution Control
Act.

 

  c. Defendant Hobet had discharged concentrations of selenium in excess of the
effluent limits for that parameter contained in WV/NPDES Permit Nos. WV1017225,
WV0099392, WV1016776, WV1020889, and WV1021028 issued to Hobet by the WVDEP
pursuant to Section 402 of the CWA and the West Virginia Water Pollution Control
Act.

3. The Amended Complaint further alleged that Defendants’ discharges of selenium
in concentrations exceeding those permitted by their respective WV/NPDES permits
constituted violations of the performance standards under the federal Surface
Mining Control and Reclamation Act of 1977 (“SMCRA”).

4. On January 18, 2012, the Parties filed a Notice of Lodging of Proposed
Consent Decree (“Consent Decree”). The Parties intended the Consent Decree to
resolve in their entirety the claims set forth in the Amended Complaint. On
March 5, 2012, the United States filed a notice indicating that it had no
objections to the entry of the Consent Decree, and on March 15, 2012 the Court
issued an order entering the Consent Decree.

 

2



--------------------------------------------------------------------------------

5. On July 9, 2012, Hobet, Apogee, and Catenary — along with their parent
company, Patriot Coal Corporation and substantially all of its subsidiaries —
filed for reorganization under chapter 11 of the U.S. Bankruptcy Code.

6. Since entry of the Consent Decree, Defendants have worked diligently and in
good faith to comply with the deadlines set forth therein, have paid the civil
penalties required under Section V therein, have funded the Supplemental
Environmental Project described in Section VI therein, and have made significant
progress with respect to identifying new treatment technologies for achieving
compliance with the selenium effluent limitations for a number of outfalls
included in the Amended Complaint. As a result of these efforts, the Parties
believe Defendants will be able to achieve compliance for Outfall 004 of Hobet’s
WV/NPDES Permit WV1017225 significantly prior to the deadline set forth in the
Consent Decree, and the Parties now seek to amend the compliance deadline set
forth in the Consent Decree for that Outfall. In addition, the Parties further
seek to amend the Consent Decree to reflect that Hobet will evaluate the
feasibility of bringing Outfall 084 of WV/NPDES Permit WV0099392, which is in
the same watershed as Outfall 004 of WV/NPDES Permit 1017225, into compliance
within the same timeframe.

7. Due to issues associated with the Chapter 11 reorganization process, the
Parties have entered into good faith negotiations with respect to the remaining
compliance deadlines set forth in the Consent Decree, and seek to amend the
compliance deadlines for those outfalls.

 

3



--------------------------------------------------------------------------------

8. The Parties recognize, and the Court by entering this Modified Consent Decree
finds, that the Modified Consent Decree has been negotiated by the Parties in
good faith and will avoid further litigation among the Parties, and that this
Decree is fair, reasonable and in the public interest. By entering into this
Modified Consent Decree, Defendants do not admit any of the allegations set
forth in the Complaint or the Amended Complaint.

NOW, THEREFORE, with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED
AND DECREED as follows:

II. JURISDICTION AND VENUE

9. This Court has jurisdiction over the Parties and over the subject matter of
this action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 33
U.S.C. § 1365 (CWA citizen suit provision) and 30 U.S.C. § 1270 (SMCRA citizen
suit provision).

10. Venue is proper in the Southern District of West Virginia pursuant to 28
U.S.C. § 1391(b) and (c), because it is the judicial district in which
Defendants are located, reside and/or do business, and/or in which the
violations alleged in the Amended Complaint occurred, as well as 33 U.S.C. §
1365(c)(1), because the sources of the alleged CWA violations are located in
this judicial district, and 30 U.S.C. § 1270(c), because the coal mining
operations complained of are located in this judicial district.

11. For purposes of this Modified Consent Decree, or any action to enforce this
Modified Consent Decree, Defendants consent to this Court’s jurisdiction over
this Modified Consent Decree and consent to venue in this judicial district.

III. APPLICABILITY

12. The provisions of this Modified Consent Decree apply to and are binding upon
Plaintiffs and those with authority to act on their behalf, including, but not
limited to, their officers, directors, and staff; upon Defendants and any of
their respective successors and/or assigns; and upon other persons or entities
otherwise bound by the law.

 

4



--------------------------------------------------------------------------------

13. Except for those restrictions on Large Scale Surface Mining set forth in
Paragraphs 42 through 46 herein, the applicability and duration of which shall
be governed solely by the terms of Section VIII, no transfer of ownership or
operation of any Facility shall relieve Defendants of their obligation to ensure
that the terms of this Modified Consent Decree are implemented, provided,
however that, prior to any transfer, any Defendant desiring to transfer
ownership or operation of any Facility shall provide a copy of this Modified
Consent Decree to the proposed transferee and require the transferee to provide
written confirmation to the Court acknowledging the terms of the Modified
Consent Decree and that the transferee will be bound by those terms. In such
event, said Defendant shall no longer be subject to this Decree. There shall be
no requirement to provide written confirmation to the Court if the ultimate
parent of a Defendant will change as a result of a transaction, but the
Defendant owning or operating the Facility will not change. In any event, all
transferees, subsequent owners, and operators shall be bound by the terms of
this Modified Consent Decree, consistent with applicable law.

14. Defendants shall provide a copy of this Modified Consent Decree to all
officers, employees and agents whose duties include compliance with any
provision of this Modified Consent Decree, as well as to any contractor retained
to perform work required under this Modified Consent Decree.

IV. DEFINITIONS

15. Terms used in this Modified Consent Decree that are defined in the CWA,
SMCRA or in regulations issued pursuant thereto shall have the meanings assigned
to them therein, unless otherwise provided in this Decree. Whenever the terms
set forth below are used in this Modified Consent Decree, the following
definitions shall apply:

 

5



--------------------------------------------------------------------------------

a. “Alternative Abatement Plan” shall mean a plan for the implementation of a
Listed Technology at a Covered Outfall;

b. “Amended Complaint” shall mean the First Amended Complaint for Declaratory
and Injunctive Relief and for Civil Penalties filed by Plaintiffs in this action
on April 14, 2011;

c. “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York or other bankruptcy court of competent
jurisdiction;

d. “Consent Decree” shall mean the Consent Decree entered by this Court on
March 15, 2012.

e. “Covered Outfalls” shall mean the discharge points for the Covered Permits as
identified in Appendix A to this Modified Consent Decree.

f. “Covered Permits” shall mean Defendants’ permits that were the subject of
this litigation as those permits are now in effect and as they may be amended,
modified, or renewed, following the procedures for such amendment, modification,
or renewal prescribed by the applicable federal and state statutes and
regulations and interpreted by this Court in relevant decisions for the duration
of this Modified Consent Decree, including: WV/NPDES Permit Nos. WV0099520,
WV0093751, WV0096920, WV0096962, WV1014684, WV1017225, WV0099392, WV1016776,
WV1020889, and WV1021028. Unless a proposed modification falls within the
definition of a “minor modification” as provided in 47 C.S.R. § 30-8.2.c.1, any
change to the selenium effluent limitations in the Covered Permits shall be a
major modification subject to public notice and comment and all other applicable

 

6



--------------------------------------------------------------------------------

requirements of federal and state law. In all events, if a Defendant intends to
apply for a “minor modification” that would affect the selenium effluent
limitations in one or more of the Covered Permits, that Defendant shall notify
Plaintiffs of that intent at least 30 days prior to submitting a modification
application to WVDEP.

g. “Daily maximum violation” shall mean an exceedance of the effective maximum
daily effluent limit of the applicable WV/NPDES Permit.

h. “Day” shall mean a calendar day unless expressly stated to be a business day.
In computing any period of time under this Modified Consent Decree, where the
last day would fall on a Saturday, Sunday or federal holiday, the period shall
run until the close of business of the next business day except for purposes of
calculating periods of stipulated payments under Section IX of this Decree;

i. “DMR” means a Discharge Monitoring Report for one of the Covered Permits;

j. “Effective Date” shall have the definition provided in Section XV;

k. “Facility” or “Facilities” shall mean Defendants’ Covered Outfalls and mining
operations subject to the Covered Permits;

l. “Large Scale Surface Mining” shall mean Surface Mining requiring an
individual permit under Section 404 of the Clean Water Act. For purposes of this
Modified Consent Decree, underground face-ups, haul roads, preparation plants
and facilities typically associated therewith (e.g., overland belts, storage
areas, etc.), refuse impoundments and Small Scale Surface Mining are not
considered Large Scale Surface Mining, notwithstanding, in each of the foregoing
cases, any need for an individual Section 404 permit;

 

7



--------------------------------------------------------------------------------

m. “Maximum daily effluent limit” shall mean maximum daily selenium discharge
limitation as defined in 40 C.F.R. § 122.2;

n. “Modified Consent Decree” or “Decree” shall mean this Modified Consent Decree
and the appendices attached hereto;

o. “Monthly average effluent limit” shall mean average monthly selenium
discharge limitation as defined in 40 C.F.R. § 122.2;

p. “Monthly average violation” shall mean an exceedance of the effective monthly
average effluent limit of the applicable WV/NPDES Permit;

q. “Paragraph” shall mean a portion of this Modified Consent Decree identified
by an Arabic numeral;

r. “Parties” shall mean Plaintiffs and Defendants;

s. “Section” shall mean a portion of this Modified Consent Decree identified by
a Roman numeral;

t. “Small Scale Surface Mining” shall mean Surface Mining, provided that such
activities

(1) are conducted

 

  i. at complexes that have the three following characteristics: (a) underground
mines in existence as of the date this Modified Consent Decree is entered or
where it can be demonstrated that there were plans as of the date of entry of
this Modified Consent Decree to conduct underground mining; (b) surface mines in
existence as of the date this Modified Consent Decree is entered or where it can
be demonstrated there were plans as of the date this Modified Consent Decree is
entered to conduct Surface Mining at those complexes; and (c) where Patriot or
any of its subsidiaries is relying upon property rights to mine coal that it or
another coal mine operator obtained on or before the date this Modified Consent
Decree is entered; or

 

8



--------------------------------------------------------------------------------

  ii. for the purpose of generating material to reclaim an area permitted as a
coal mining refuse area; and

(2) use equipment typically associated with small scale surface mining such as
end loaders, bulldozers, excavators, highwall miners, and augers or similar
equipment.

For purposes of this Modified Consent Decree, Small Scale Surface Mining is not
associated with the construction of valley fills requiring an individual permit
under Section 404 of the Clean Water Act.

u. “State” shall mean the State of West Virginia;

v. “Surface Mining” shall mean the removal of the earth and rock covering from
the surface of the land to extract the coal;

w. “USEPA” shall mean the United States Environmental Protection Agency;

x. “WVDEP” shall mean the West Virginia Department of Environmental Protection;

y. “WV/NPDES permit” shall mean a West Virginia / National Pollutant Discharge
Elimination System permit issued by WVDEP pursuant to Section 402 of the CWA.

 

9



--------------------------------------------------------------------------------

V. CIVIL PENALTY

16. As required under paragraphs 12 and 13 of the Consent Decree, Defendants
have paid a civil penalty in the amount of $750,000 to the United States.
Together with the Supplemental Environmental Project (“SEP”) set forth in
Section VI, the payment of this civil penalty was made in settlement of all of
Plaintiffs’ claims in this action under the CWA and SMCRA for violations
occurring prior to the effective date of the Consent Decree.

17. The sum set forth in Paragraph 16, supra, resolves Plaintiffs’ demands for
civil penalties under 33 U.S.C. § 1365 arising from any selenium violations
alleged in Plaintiffs’ Amended Complaint and any selenium violations that have
occurred or may occur at any Covered Outfalls or under any Covered Permits up to
the effective date of the Consent Decree.

18. Defendants shall not deduct any penalties paid under the Consent Decree
pursuant to this Section in calculating their respective federal, state, or
local income tax.

VI. SUPPLEMENTAL ENVIRONMENTAL PROJECT

19. In addition to the civil penalty set forth in Section V, above, Defendants
have paid a total of $6,750,000.00 to the West Virginia Land Trust in order to
fund those Supplemental Environmental Projects required by Paragraph 16 of the
Consent Decree and as set forth under Appendix B of the Consent Decree.

20. Defendants shall not deduct their contribution to the SEP or any payments
made pursuant to Section IX (“Stipulated Payments”) in calculating their
respective federal, state, or local income tax.

VII. COMPLIANCE REQUIREMENTS

21. This Modified Consent Decree in no way affects or relieves Defendants of
their responsibility to comply with applicable federal, state and local laws,
regulations and permits, but Plaintiffs shall not seek any remedies under the
CWA or SMCRA for violations of selenium effluent limits at the Covered Outfalls
so long as this Decree is in effect other than those remedies set forth herein.

 

10



--------------------------------------------------------------------------------

22. Where any compliance obligation under this Section requires Defendants to
obtain a federal, state or local permit or approval, Defendants shall submit
timely and substantially complete applications and take all other actions
necessary to obtain all such permits or approvals. Defendants may seek relief
under the provisions of Section X of this Modified Consent Decree (“Force
Majeure”) for any delay in the performance of any such obligation resulting from
a failure to obtain, or a delay in obtaining, any permit or approval required to
fulfill such obligation, if Defendants have submitted timely and substantially
complete applications and have taken all other actions necessary to obtain all
such permits or approvals. Notwithstanding the foregoing, if a failure to
obtain, or a delay in obtaining, any permit or approval required to fulfill such
obligation results from a successful challenge by Plaintiffs to a permitting or
approval decision on an issue that Plaintiffs made a good-faith effort to
resolve with Defendants prior to commencing such a challenge, then Defendants
may not avail themselves of relief under Section X of this Modified Consent
Decree.

Treatment Technology Selection and Implementation

23. Under their respective Covered Permits, each Defendant shall select and
install selenium treatment technologies at each Covered Outfall such that the
Covered Outfalls will achieve compliance with selenium discharge limits
contained in relevant Covered Permits in accordance with the compliance date set
forth in Appendix C (hereinafter a “Selected Technology”). If a Defendant
believes that compliance is or will be achieved without additional treatment at
one or more Covered Outfalls, it shall so indicate on or before the relevant
technology selection date set forth in Appendix C and shall provide a written
statement to the Plaintiffs and the Special Master setting forth the basis for
that determination at that time.

 

11



--------------------------------------------------------------------------------

24. When a Defendant chooses the Selected Technology for any Covered Outfall, it
shall also supply a reasonable schedule of activities necessary for the
expeditious installation of that technology by the applicable compliance date
set forth in Appendix C. That schedule shall include (a) a reasonably detailed
GANTT chart setting out key milestones for engineering, procurement, and
construction and (b) a schedule for the Defendant’s submission of periodic
progress reports to the Plaintiffs, the Court and any Special Master appointed
under Section XIII below. If an Alternative Abatement Plan is required under
Paragraph 28 below, the Defendant shall provide such a plan by the dates
specified in that Paragraph.

25. Sixty days before the technology selection date for any Covered Outfall as
set forth in Appendix C, a list of technologies that may be used at the flow
rates specified in the related category to treat and remove selenium at the
Covered Outfalls or under the Covered Permits shall be certified by the Special
Master. Technologies appearing on such list are hereinafter referred to as
“Listed Technologies.” A Defendant may select a Listed Technology for
installation and use at a Covered Outfall and a flow rate for which it has been
listed.

26. The list of technologies for each category of Covered Outfalls on Appendix C
will be created pursuant to Paragraph 27, below. A technology is only a Listed
Technology for those categories where it has been added to the list of
technologies pursuant to Paragraph 27. The Parties will continue to cooperate in
good faith to amend, update, add or delete technologies to the Listed
Technologies for the Covered Outfalls. In accordance with the procedures set
forth in Paragraph 27, below, a technology may be added or deleted as a Listed
Technology for any particular Covered Outfall at any time prior to the
compliance date for that Category as set forth in Appendix C.

 

12



--------------------------------------------------------------------------------

27. Technologies may be added to or deleted from the Listed Technologies, and
such list may be amended, as follows:

 

  a. By agreement of the Parties;

 

  b. Based upon the determination of the Special Master after the presentation
of a pilot report or other data by one of the parties; provided that, the moving
party has the burden of establishing that the technology should be added to or
deleted from the list because of its applicability to the flow rates of the
outfalls on a particular list, and provided that the non-moving party has an
opportunity to comment on and oppose the inclusion or deletion of any technology
on the list; or

 

  c. Based upon the determination of the Special Master after one of the Parties
submits a request to add or delete a technology based upon field data from
installed treatment systems, and provided that the non-moving party has the
opportunity to comment on and oppose the inclusion or deletion of any technology
on the list. These data may come from third party sources.

28. No later than the technology selection date for a Covered Outfall
established in Appendix C, a Defendant shall choose a Selected Technology for
installation at that Covered Outfall. A Selected Technology may, but need not,
come from the Listed Technologies for that category. The Defendants shall choose
a Selected Technology for each Covered Outfall, subject to the following:

 

13



--------------------------------------------------------------------------------

  a. If a Defendant chooses a Selected Technology that is also a Listed
Technology for a Covered Outfall, the Defendant shall not be required to submit
an Alternative Abatement Plan for that Covered Outfall. If a Defendant chooses a
Listed Technology, the information required by Subparagraphs 24(a) and (b) shall
be submitted to the Special Master and to Plaintiffs. Plaintiffs shall have the
opportunity to comment to the Special Master on the selection, as well as the
information required by Subparagraphs 24(a) and (b), within 21 days of receipt
of the selection. The Plaintiffs shall have the burden to establish by a
preponderance of the evidence that such selection is inconsistent with customary
engineering practices and principles. In the event the Special Master agrees
with Plaintiffs objections, then such technology shall be treated as a not
Listed Technology for the Covered Outfall at issue for purposes of this Decree,
including the Stipulated Payments provisions in Section IX, and the Defendant
will be required to submit an Alternative Abatement Plan for the Covered Outfall
at issue as required in Paragraph 28(b) below.

 

  b.

Except as set forth in subparagraph 28(c), if a Defendant chooses a Selected
Technology for a Covered Outfall that is not a Listed Technology, it shall also
initially identify an alternative Listed

 

14



--------------------------------------------------------------------------------

  Technology (hereinafter “Alternative Technology”) by the relevant technology
selection date and shall submit to the Plaintiffs and the Special Master an
Alternative Abatement Plan containing, at a minimum, the following information
regarding the Alternative Technology within 60 days after the relevant
technology selection date:

 

  i. A process design narrative describing the effluent limits which will be
met;

 

  ii. A listing of treatment objectives applicable to the design;

 

  iii. The characteristics of the water to be treated;

 

  iv. An engineering evaluation of applicable technologies capable of
successfully treating the water;

 

  v. A narrative description of the design in sufficient detail to be reviewed
by persons competent in water/wastewater treatment technologies;

 

  vi. Process design summary tables containing selected design parameters;

 

  vii. Preliminary size of major unit processes and ancillary equipment
required;

 

  viii. Preliminary estimates of chemical requirements;

 

  ix. A process flow diagram containing primary flow lines;

 

  x. Major unit processes;

 

  xi. Preliminary flow and material balances;

 

15



--------------------------------------------------------------------------------

  xii. A Class 5 Capital cost estimate and operating cost estimate;

 

  xiii. A preliminary equipment list;

 

  xiv. A estimation of average and maximum flows from the outfall and a
reasonably detailed equalization plan if any;

 

  xv. A reasonably detailed GANTT chart establishing a schedule for engineering,
procurement, construction, and commissioning of the Alternative Technology;

 

  xvi. A preliminary engineering report (applicable to Covered Outfalls in
Categories III, IV, and V only); and

 

  xvii. Any other information requested or required by the Special Master
(applicable to Covered Outfalls in Categories I and II only).

 

  c. Notwithstanding the foregoing, if a ZVI-type treatment system is not a
Listed Technology for Category I Covered Outfalls as of the relevant technology
selection date set forth in Appendix C and a Defendant chooses a ZVI-type
treatment system as a Selected Technology for any Covered Outfall in Category I,
no Alternative Abatement Plan shall be due until March 1, 2013 and the
Alternative Abatement Plan requirement will be waived if Special Master
determines that the proposed ZVI-type system will succeed. Provided, however,
that Plaintiffs have an opportunity to comment and object to the omission of an
Alternative Abatement Plan prior to the Special Master’s decision and the
Special Master will issue a written determination addressing the Parties’
respective positions.

 

16



--------------------------------------------------------------------------------

  d. Notwithstanding the other provisions of this Decree, the Parties expect
that Defendants will choose a Listed Technology for use at all Category IV and V
Covered Outfalls (as Categories IV and V are set forth on Appendix C). If,
however, a Defendant chooses a Selected Technology that is not a Listed
Technology for a Category IV or V Covered Outfall, that decision shall be
submitted to the Special Master for review and Plaintiffs shall be entitled to
comment. The Defendant shall bear the burden of proof before the Special Master
to establish that the Selected Technology will succeed in meeting the
requirements of the Covered Permit at the Covered Outfall for which the Selected
Technology has been chosen by the compliance deadline set forth in Appendix C.
The Defendant carries its burden when it establishes by a preponderance of the
evidence that its choice of Selected Technology is consistent with customary
engineering practices and principles. If the Special Master approves the
Selected Technology, the Defendant must also prepare and submit an Alternative
Abatement Plan containing the elements set forth in Paragraph 28(b) above.

 

17



--------------------------------------------------------------------------------

29. In determining when an Alternative Abatement Plan shall be implemented for a
Covered Outfall under this Modified Consent Decree, the Defendant shall employ
the following criteria:

 

  a. For Categories I and II:

 

  i. The first six months following the Category Compliance Date for the
installation of a Selected Technology at a Covered Outfall shall be considered a
“start-up” period for that Covered Outfall and sampling data acquired during
those six months shall neither be used to determine whether a Defendant will be
required to implement an Alternative Abatement Plan nor whether the Modified
Consent Decree shall terminate as to that Covered Outfall, provided, however,
that if a Selected Technology is constructed and commissioned prior to the
Category Compliance Date set out in Appendix C, a Defendant may use sampling
data acquired between the actual commissioning date and the Category Compliance
Date set out in Appendix C to establish that the Modified Consent Decree should
terminate as to that Outfall pursuant to Paragraph 31.

 

18



--------------------------------------------------------------------------------

  ii. For months seven (7) through twelve (12) following the Category Compliance
Date for the installation of a Selected Technology at a Covered Outfall, if more
than four (4) of the samples of the effluent from the Covered Outfall exceed the
maximum daily selenium effluent limitations in the relevant Covered Permit or if
two (2) of the monthly average selenium concentrations exceed the monthly
average selenium effluent limitation in the relevant Covered Permit, then a
Defendant shall implement an Alternative Abatement Plan for that Covered Outfall
as soon as possible, except that a Defendant shall have the right to seek
approval from the Special Master to continue using the original Selected
Technology. The Defendant shall seek approval from the Special Master and shall
bear the burden of proof that the Selected Technology will be able to attain the
required compliance with the relevant selenium limits in the relevant Covered
Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

19



--------------------------------------------------------------------------------

  iii. If a Defendant does not achieve six consecutive months of compliance with
the selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit during the first twelve months following the Category Compliance Date in
Appendix C, then that Defendant shall implement an Alternative Abatement Plan
for that Covered Outfall as soon as possible, except that that Defendant shall
have the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected Technology will be
able to attain the required compliance with the relevant selenium limits in the
relevant Covered Permit without implementing the Alternative Abatement Plan. In
any such determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  iv. If this Modified Consent Decree is not terminated as to a Covered Outfall
pursuant to Paragraphs 31 and 95 during the first 12-month period following the
Category Compliance Date established in Appendix C for that outfall, but the
Alternative Abatement Plan is not triggered for that Outfall under Subparagraphs
29(a)(ii) or (iii), then the following triggers for the Alternative Abatement
Plan shall apply during each subsequent 12-month period until the Modified
Consent Decree is terminated as to that Covered Outfall:

 

20



--------------------------------------------------------------------------------

  1. If more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) consecutive monthly average selenium concentrations
exceed the monthly average selenium effluent limitation in the relevant Covered
Permit, then a Defendant shall implement an Alternative Abatement Plan for that
Covered Outfall as soon as possible, except that a Defendant shall have the
right to seek approval from the Special Master to continue using the original
Selected Technology. The Defendant shall seek approval from the Special Master
and shall bear the burden of proof that the Selected Technology will be able to
attain the required compliance with the relevant selenium limits in the relevant
Covered Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

21



--------------------------------------------------------------------------------

  2. If a Defendant does not achieve six consecutive months of compliance with
the selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit, then that Defendant shall implement an Alternative Abatement Plan for
that Covered Outfall as soon as possible, except that that Defendant shall have
the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected Technology will be
able to attain the required compliance with the relevant selenium limits in the
relevant Covered Permit without implementing the Alternative Abatement Plan. In
any such determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  b. For Categories III, IV, and V:

 

  i.

The first three months following the Category Compliance Date for the
installation of a biologically-based Selected Technology at a Covered Outfall
shall be considered a “start-up” period for that Covered Outfall and sampling
data acquired during those three months shall neither be used to determine
whether a Defendant will be required to

 

22



--------------------------------------------------------------------------------

  implement an Alternative Abatement Plan, nor whether the Modified Consent
Decree shall terminate as to that Covered Outfall; provided, however, that if a
biologically-based Selected Technology is constructed and commissioned prior to
the Category Compliance Date set out in Appendix C, a Defendant may use sampling
data acquired between the actual commissioning date and the Category Compliance
Date set out in Appendix C to establish that the Modified Consent Decree should
terminate as to that Outfall pursuant to Paragraph 31.

 

  ii.

For months four (4) through twelve (12) following the Category Compliance Date
for the installation of a biologically based Selected Technology at a Covered
Outfall, if more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) of the monthly average selenium concentrations
exceed the monthly average selenium effluent limitation in the relevant Covered
Permit, then a Defendant shall implement an Alternative Abatement Plan for that
Covered Outfall as soon as possible, except that a Defendant shall have the
right to seek approval from the Special Master to continue using the original
Selected

 

23



--------------------------------------------------------------------------------

  Technology. The Defendant shall seek approval from the Special Master and
shall bear the burden of proof that the Selected Technology will be able to
attain the required compliance with the relevant selenium limits in the relevant
Covered Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  iii.

For the first twelve (12) months following the Category Compliance Date for the
installation of a non-biologically based Selected Technology at a Covered
Outfall, if more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) of the monthly average selenium concentration
exceed the monthly average selenium effluent limitation in the relevant Covered
Permit, then a Defendant shall implement an Alternative Abatement Plan for that
Covered Outfall as soon as possible, except that a Defendant shall have the
right to seek approval from the Special Master to continue using the original
Selected Technology. Plaintiffs shall have the right to comment on and object to
Defendant’s

 

24



--------------------------------------------------------------------------------

  plan. The Defendant shall seek approval from the Special Master and shall bear
the burden of proof that the Selected Technology will be able to attain the
required compliance with the relevant selenium limits in the relevant Covered
Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  iv. If a Defendant does not achieve six consecutive months of compliance with
the selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit during the first twelve months following the Category Compliance Date in
Appendix C, then that Defendant shall implement an Alternative Abatement Plan
for that Covered Outfall as soon as possible, except that that Defendant shall
have the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected Technology will be
able to attain the required compliance with the relevant selenium limits in the
relevant Covered Permit without implementing the Alternative Abatement Plan. In
any such determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

25



--------------------------------------------------------------------------------

  v. If this Modified Consent Decree is not terminated as to a Covered Outfall
pursuant to Paragraphs 31 and 95 during the first 12-month period following the
Category Compliance Date established in Appendix C for that outfall, but the
Alternative Abatement Plan is not triggered for that Outfall under Subparagraphs
29(b)(ii), (iii), or (iv), then the following triggers for the Alternative
Abatement Plan shall apply during each subsequent 12-month period until the
Modified Consent Decree is terminated as to that Covered Outfall:

 

  1.

If more than four (4) of the samples of the effluent from the Covered Outfall
exceed the maximum daily selenium effluent limitations in the relevant Covered
Permit or if two (2) consecutive monthly average selenium concentrations exceed
the monthly average selenium effluent limitation in the relevant Covered Permit,
then a Defendant shall implement an Alternative Abatement Plan for that Covered
Outfall as soon as possible, except that a Defendant shall have the right to
seek approval

 

26



--------------------------------------------------------------------------------

  from the Special Master to continue using the original Selected Technology.
The Defendant shall seek approval from the Special Master and shall bear the
burden of proof that the Selected Technology will be able to attain the required
compliance with the relevant selenium limits in the relevant Covered Permit
without implementing the Alternative Abatement Plan. In any such determination,
the Special Master may consider the extent to which the violations exceeded the
permit limits, flows, upsets, and any other operating conditions.

 

  2.

If a Defendant does not achieve six consecutive months of compliance with the
selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit, then that Defendant shall implement an Alternative Abatement Plan for
that Covered Outfall as soon as possible, except that that Defendant shall have
the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected

 

27



--------------------------------------------------------------------------------

  Technology will be able to attain the required compliance with the relevant
selenium limits in the relevant Covered Permit without implementing the
Alternative Abatement Plan. In any such determination, the Special Master may
consider the extent to which the violations exceeded the permit limits, flows,
upsets, and any other operating conditions.

 

  c. All Alternative Abatement Plans must achieve compliance as soon as
possible.

30. At any time prior to the Category Compliance Date for a given Covered
Outfall, a Defendant may substitute another treatment technology for the
original Selected Technology (hereinafter a “Replacement Technology”), so long
as the Replacement Technology will achieve compliance by the date listed in
Appendix C. If a Defendant proposes a Replacement Technology, the Special Master
shall determine, after reviewing a Defendant’s submission and by a preponderance
of the evidence, whether the technology will succeed in achieving compliance
with the relevant selenium limits in the relevant Covered Permit by the
compliance date in Appendix C and the substitution shall only become effective
upon such a finding.

31. The Modified Consent Decree shall remain in effect for a Covered Outfall
until that Covered Outfall has achieved compliance with its relevant selenium
discharge limits in the relevant Covered Permit for six (6) consecutive months
after the actual commissioning date of the treatment technology at that Covered
Outfall, three months of which must include analyses of samples taken in
December, January, February, or March. After any six-month period that

 

28



--------------------------------------------------------------------------------

Defendants believe satisfies the compliance requirements of this paragraph,
Defendants may notify Plaintiffs in writing that they consider the Decree
terminated as to such Covered Outfall. After receipt of notice from Defendants,
Plaintiffs shall have thirty (30) days to object to the Special Master that the
required criteria set forth in this Paragraph and/or Paragraph 29 were not met
or that conditions under which the system operated during the subject 6-month
period are not representative of the anticipated conditions (including, but not
limited to, temperature and flow) at this Covered Outfall. After providing an
opportunity for a response from Defendants and a reply from Plaintiffs, any
dispute between the Parties shall be resolved by the Special Master.

General Requirements Applicable to All Covered Permits and Covered Outfalls

32. Defendants shall prepare bi-monthly interim progress reports and submit them
to the Court, Plaintiffs, and Special Master commencing after appointment of the
Special Master.

33. All reports shall be submitted to the persons designated in Section XIV of
this Modified Consent Decree (“Notices”).

34. The reporting requirements of this Modified Consent Decree do not relieve
Defendants of any reporting obligation required by the CWA, SMCRA or their
implementing regulations, or by any other federal, state or local law,
regulation, permit or other requirement.

35. Any information provided pursuant to this Modified Consent Decree may be
used by Plaintiffs in any proceeding to enforce the provisions of this Modified
Consent Decree and as otherwise permitted by law, except that if information is
submitted under a claim of confidentiality, then the scope of its use shall be
determined by the Court.

 

29



--------------------------------------------------------------------------------

36. Defendants shall install treatment or manage flow sufficient to comply with
its permit requirements and the provisions of this Decree.

VIII. ADDITIONAL REQUIREMENTS

37. Patriot shall cause its affiliate Jupiter Holdings, LLC (“Jupiter”) to waive
those rights it holds under CWA Section 404 permit 200200050-1 issued by the
United States Army Corps of Engineers on March 15, 2007 relating to the Jupiter
Callisto surface mine that would otherwise allow Jupiter to construct the four
additional valley fills contemplated by the mine plan. To accomplish the waiver,
Patriot and Jupiter shall surrender or otherwise modify Section 404 permit
200200050-1 so as to accomplish the elimination of the four additional valley
fills as specified disposal sites under Section 404 of the CWA, while
maintaining Patriot’s obligations with regard to the previously constructed
valley fill at the Jupiter Callisto mine.

38. Patriot and Jupiter agree to forego the surface mining of any coal on the
Callisto property pursuant to Jupiter’s surface mine mining permit (S-5009-00)
other than that which is incidental to their reclamation obligations so as to
avoid long-term discharges of selenium in excess of the water quality standard.
Patriot and Jupiter shall seek a modification of the surface mining permit to
delete those acres from the permit that will remain undisturbed as a result of
this Modified Consent Decree while otherwise complying with existing reclamation
obligations at this mine. Patriot shall also seek a modification of WV/NPDES
Permit No. WV1020315 for the Callisto surface mine to delete from the permit
those outfalls that are associated with the areas that will remain undisturbed.
Patriot and Jupiter further agree to pursue regulatory approval to reduce the
disturbance required to reclaim the Jupiter complexes. The

 

30



--------------------------------------------------------------------------------

Parties recognize that Patriot or Jupiter may propose steps to reduce
disturbance that would require modification of reclamation obligations and
corresponding regulatory and other third-party approvals and authorizations. So
long as it is in the interests of all Parties, the Parties agree to cooperate
with respect to Patriot’s or Jupiter’s requests for such modifications of
authorizations or approvals, and Plaintiffs recognize that, although Patriot or
Jupiter shall seek such authorizations and approvals in good faith, Patriot and
Jupiter can provide no assurances that such authorizations or approvals will be
granted.

39. Patriot agrees not to apply for new permits to surface mine the property
covered by permits 200200050 and S-5009-00 in the future. Nothing in this
paragraph, however, shall be deemed to prevent Patriot or its subsidiaries from
meeting or fulfilling its legal reclamation obligations with respect to the
Callisto surface mine, including the surface disturbance or movement of any
earth as necessary to meet such reclamation obligations. The method by which
Patriot or its subsidiaries will meet or fulfill its legal reclamation
obligations shall be consistent with the representations made to Plaintiffs’
mining engineering expert and shall be set forth in its application to modify
surface mining permit S-5009-00, which is hereby incorporated by reference into
this decree as Appendix D and is docketed in the record in this matter as
Document Number 49.

40. Patriot shall cause its affiliate Colony Bay (1) to waive those rights it
holds under CWA Section 404 permit 2005-1005-BCR issued by the United States
Army Corps of Engineers relating to the Colony Bay Central Area Surface Mine by
taking the appropriate steps to terminate the authorization to conduct
activities in waters of the United States granted by that permit and (2) to
withdraw the pending CWA 404 permit 2006-2290 submitted for the Colony Bay South
Area Surface Mine. Patriot and its subsidiaries reserve the right to apply for
or modify any permit to mine coal using Small Scale Surface Mining methods.

 

31



--------------------------------------------------------------------------------

41. Patriot shall cause its affiliate Coyote Coal Company, LLC to withdraw the
pending CWA 404 permit application LRH-2009-908-BCR submitted for the Hill Fork
South Mine in Boone County, West Virginia. Patriot and its subsidiaries reserve
the right to apply for or modify any permit to mine coal using Small Scale
Surface Mining methods.

42. As of the date of entry of this Modified Consent Decree, Patriot and its
subsidiaries shall not submit any new applications for Clean Water Act
Section 404 permits to construct or initiate new Large Scale Surface Mining.
Except as specifically set forth in Paragraphs 37 through 41, nothing in this
Modified Consent Decree, however, shall preclude or prohibit Patriot or its
subsidiaries from continuing to conduct Large Scale Surface Mining at any of its
surface mining facilities or complexes in existence as of the date of entry of
this Modified Consent Decree, or from renewing any required permits, regulatory
approvals, or other authorizations, including Clean Water Act Section 404
permits, for such existing surface mining facilities or complexes. With the
exception of Incidental Boundary Revisions, from the date of entry of this
Modified Consent Decree the maximum total additional acreage to be permitted
under one or more revisions to any permit associated with Large Scale Surface
Mining shall not exceed twenty (20) percent of the existing permitted acreage as
of the date of Entry of the Modified Consent Decree or a maximum of fifty
(50) acres, whichever is less; however, Patriot or its subsidiaries shall be
allowed to amend a permit to include new permitted acres for an existing Large
Scale Surface Mining operation if it has previously or concurrently deleted
undisturbed permitted acres of a like or greater amount from that permit or a
permit covering adjacent property without such amendment counting against the
maximum amount of area that

 

32



--------------------------------------------------------------------------------

can be permitted through a permit revision. Subject to the limitations in this
paragraph, Patriot and its subsidiaries are not precluded from obtaining any
required permits, regulatory approvals or other authorizations, including Clean
Water Act Section 404 permits, for existing Surface Mining facilities or
complexes.

43. This Modified Consent Decree shall not preclude or prohibit Patriot or its
subsidiaries from conducting underground mining, Small Scale Surface Mining,
and/or constructing and operating haul roads, preparation plants, refuse
impoundments, and related facilities at any time.

44. Within sixty (60) days of the date of entry of this Modified Consent Decree,
Catenary shall retire its drag line at the Paint Creek Mining Complex. Neither
Catenary nor any other Patriot subsidiary shall thereafter operate that drag
line at the Paint Creek Mining Complex or elsewhere. Hobet shall retire its drag
line at the Corridor G Mining Complex no later than December 31, 2015; provided
that, Patriot or Hobet may seek relief under the provisions of Section X of this
Modified Consent Decree (“Force Majeure”) for any delay in the performance of
any such mining or reclamation requiring the use of the drag line at Hobet.
Neither Hobet nor any other Patriot subsidiary shall thereafter operate that
drag line at the Corridor G Mining Complex or elsewhere. Patriot and its
subsidiaries shall, however, have the right to sell the drag lines at its
discretion; provided that any purchaser commits not operate the drag line in
Kentucky, Tennessee, Virginia and West Virginia.

45. Except as required by contracts, existing rights or other legal commitments
or obligations to which Patriot or its subsidiaries are subject as of the date
of entry of this Modified Consent Decree, Patriot and its subsidiaries shall not
enter into any new agreement which will result in coal produced by means of
Large Scale Surface Mining by third parties being processed or loaded through a
preparation plant or railroad facility that Patriot or its subsidiaries own or
control.

 

33



--------------------------------------------------------------------------------

46.    (a) Interim Cap: For the period from January 1, 2014 through December 31,
2017, Patriot’s annual coal production from Surface Mining will be limited as
follows:

 

Year

   Tons

2014

   6.5 million

2015

   6 million

2016

   6 million

2017

   5 million

(b) Permanent Cap: On or after January 1, 2018, Patriot’s annual coal production
from Surface Mining shall not exceed 3 million tons per year and shall not
exceed that amount in any subsequent calendar year. The 3 million ton per year
limitation may be adjusted as follows: (i) if Patriot completes a transaction on
or after January 1, 2018 that results in one or more mines that engages in
Surface Mining as of the date of that transaction no longer being owned or
operated by Patriot, and, based on Patriot’s then-effective five year budget
plan, that mine is projected at the time of the completion of such a transaction
to engage in Surface Mining in 2018 or any year thereafter, then Patriot’s coal
production from Surface Mining for each year that such a mine is projected to
operate shall be adjusted so that Patriot’s coal production from Surface Mining
shall not exceed 3 million tons per year minus the projected annual coal
production from such a mine for each year of projected operation. In the event
such a mine is projected to continue mining beyond the then-effective five year
budget plan, the deduction from the 3 million ton limit in those years shall be
calculated by averaging the annual production projected in the five year budget
plan; or (ii) if Patriot completes a transaction on or after January 1, 2018
that results in one or more mines that

 

34



--------------------------------------------------------------------------------

(a) has previously engaged in Surface Mining but is inactive as of as of the
date of that transaction;

(b) has coal reserves remaining to be mined by Surface Mining; and

(c) production from that mine is not included in the then-effective five year
budget plan;

no longer being owned or operated by Patriot, then the reduction in the
3 million ton per year limitation on production from Surface Mining shall be
calculated as follows: the average of production from Surface Mining for the
five year period preceding the last year that the mine was active (the
“look-back period”) shall be deducted from the 3 million ton per year limitation
so that Patriot’s coal production from Surface Mining shall not exceed 3 million
tons per year minus the average coal production from Surface Mining during the
look-back period. The duration of this deduction shall be derived by dividing
the average production during the look-back period into the remaining reserves
as specified in the mine plan in effect at the time of the transaction.

47. Notwithstanding any other provision herein, this Modified Consent Decree
shall not affect the ability of Patriot or its subsidiaries to seek permits for
the Huff Creek Surface Mine, including a Clean Water Act Section 404 permit, nor
shall it effect the right of Patriot or its subsidiaries to initiate or conduct
Large Scale Surface Mining at the Huff Creek Surface Mine.

48. Upon the issuance of a Clean Water Act Section 404 permit for the Huff Creek
Surface Mine under review by the U.S. Army Corps of Engineers on the Effective
Date, if Plaintiffs do not initiate a legal proceeding to challenge that permit
in any forum, including but

 

35



--------------------------------------------------------------------------------

not limited to any judicial or administrative proceeding, within 60 days of
issuance, Plaintiffs shall be deemed to have forever waived their right to
challenge that permit. In the event that any or all Plaintiffs initiate a
judicial, administrative or any other legal proceeding in any forum challenging
a Clean Water Act Section 404 permit for the Huff Creek Surface Mine, the
provisions of Paragraphs 42 through 46 of this Modified Consent Decree related
to restrictions on Large Scale Surface Mining shall immediately terminate.
Provided, however, that Plaintiffs may challenge a Clean Water Act Section 404
permit for the Huff Creek Surface Mine without the restrictions on Large Scale
Surface Mining set forth Paragraphs 42 through 46 herein terminating if Region
III of the United States Environmental Protection Agency, in writing and
pursuant to 33 C.F.R. §320.4(d), advises the U.S. Army Corps of Engineers of
water quality aspects to be taken into consideration and does not subsequently
indicate that those considerations have been addressed. In the event that EPA
expresses such concerns and Plaintiffs challenge a Clean Water Act Section 404
permit for the Huff Creek Surface Mine on those grounds, then the restrictions
on Large Scale Surface Mining set forth in Paragraphs 42 through 46 of this
Modified Consent Decree shall remain in full force and effect.

49. Notwithstanding any other provision of this Modified Consent Decree,
including the terms of Paragraph 13, the restrictions on Large Scale Surface
Mining set forth in Paragraphs 42 through 46 shall apply to Patriot and its
subsidiaries; provided, however, that nothing in this Modified Consent Decree
shall be construed to extend any obligation of Patriot, Apogee, Hobet, or
Catenary to each other or to any other subsidiary of Patriot, including with
respect to performing any selenium treatment or other environmental compliance
obligation. The selling, transferring, spinning off, or
otherwise relinquishing control of a subsidiary of Patriot shall not relieve
that subsidiary from the limitations on Large Scale Surface Mining

 

36



--------------------------------------------------------------------------------

established in Paragraphs 42 through 46 of this Consent Decree. Provided,
however, that the limitations on Large Scale Surface Mining shall not apply to
or bind any subsidiary of Patriot that is sold, spun off, transferred or
otherwise separated from Patriot during the bankruptcy cases in the case of a
liquidation of Patriot or the exercise of rights and remedies by Patriot’s
post-petition lenders. The limitations on Large Scale Surface Mining shall not
transfer to (a) any purchaser of any asset (other than stock) of Patriot or any
of its subsidiaries or any of such purchaser’s other subsidiaries or affiliates
or (b) any purchaser of the stock of either Patriot or any of its subsidiaries
or any of such purchaser’s other subsidiaries or affiliates (but after such
stock purchase shall continue to apply to Patriot Coal Corporation and its
subsidiaries after such purchase, except as provided in the preceding sentence).
Provided, however, that if Patriot Coal Corporation and/or any of its
subsidiaries cease to exist for any reason, the limitations on Large Scale
Surface Mining, including the provisions of Paragraphs 42 through 46, shall
remain applicable to the mines owned and/or operated by Patriot Coal Corporation
or any of its subsidiaries at the time that the entities ceased to exist as if
Patriot Coal Corporation or the relevant subsidiary or subsidiaries still
existed.

50. Beginning in 2013 and continuing through 2023, Patriot shall provide
Plaintiffs with annual reports summarizing the status of its efforts to comply
with Section VIII of the Modified Consent Decree, and such reports shall be
provided according to a schedule to be determined by the Parties. The Parties
agree that the schedule can be modified upon agreement by the Parties at any
point and without modifying this Modified Consent Decree, and that the Parties
may reduce the frequency of this reporting requirement or delete it all
together. Beginning in 2024, Patriot shall provide Plaintiffs with an annual
report only after Plaintiffs collectively request such a report.

 

37



--------------------------------------------------------------------------------

IX. STIPULATED PAYMENTS

51. Defendants shall be liable for stipulated payments for the violations set
forth in Paragraphs 52 to 55 and in the amounts set forth therein, unless
excused under Section X (“Force Majeure”).

52. Defendants shall be liable for stipulated payments for (a) a failure to
timely comply with a technology selection date with respect to a Covered Outfall
as set forth on Appendix C, and (b) a failure to timely comply with any deadline
set forth in the GANTT charts developed pursuant to Paragraphs 25, 28, and 30
for any Selected Technology, Alternative Technology, or Replacement Technology
in the amounts set forth in this Paragraph.

 

  a. For the first thirty (30) days after a deadline is missed, payments shall
accrue at a rate of $750 per day per violation.

 

  b. For days 31 to 60 after a deadline is missed, payments shall accrue at a
rate of $1,500 per day per violation.

 

  c. From day 61 and thereafter, payments shall accrue at a rate of $2,500 per
day per violation.

53. Violations of a selenium discharge limit in a Covered Permit for a Covered
Outfall that occur after the compliance date set forth for that Covered Outfall
in Appendix C but before the termination of this Modified Consent Decree with
respect to that Covered Outfall shall be subject to the following stipulated
payments.

 

  a. Violations of the monthly average discharge limit shall accrue at

 

  i. $6,000 if the treatment technology in use at the Covered Outfall is a
Listed Technology

 

38



--------------------------------------------------------------------------------

  ii. $25,000 if the treatment technology in use at a Category I or II Covered
Outfall in violation is not a Listed Technology

 

  iii. $27,500 if the treatment technology in use at a Category III Covered
Outfall in violation is not a Listed Technology

 

  iv. $32,500 if the treatment technology in use at a Category IV Covered
Outfall in violation is not a Listed Technology

 

  v. $37,500 if the treatment technology in use at a Category V Covered Outfall
in violation is not a Listed Technology.

 

  b. Violations of the maximum daily discharge limit shall accrue at

 

  i. $3,000 if the treatment technology in use at the Covered Outfall is a
Listed Technology

 

  ii. $12,500 if the treatment technology in use at a Category I or II Covered
Outfall in violation is not a Listed Technology

 

  iii. $13,750 if the treatment technology in use at a Category III Covered
Outfall in violation is not a Listed Technology

 

  iv. $16,250 if the treatment technology in use at a Category IV Covered
Outfall in violation is not a Listed Technology

 

  v. $18,750 if the treatment technology in use at a Category V Covered Outfall
in violation is not a Listed Technology.

54. A daily maximum violation or monthly average violation as reported on
Defendants’ DMRs shall constitute one (1) violation for purposes of this Section
such that Defendants shall not be subject to more than one (1) monthly average
violation and two (2) daily maximum violations per month at any Covered Outfall.

 

39



--------------------------------------------------------------------------------

55. In addition to the stipulated payments listed in paragraphs 52 and 53,
Defendants’ shall be liable for a one-time stipulated payment of $25,000 for any
Category I Covered Outfall, $50,000 for any Category II Covered Outfall, $75,000
for any Category III Covered Outfall, $150,000 for any Category IV Covered
Outfall, or $250,000 for any Category V Covered Outfall where (1) a Defendant
has been required to implement an Alternative Abatement Plan pursuant to
Paragraph 29; (2) has not completed installation of the Alternative Technology
identified in the Alternative Abatement Plan by the compliance date for that
Covered Outfall set forth in Appendix C; and (3) violates a maximum daily or
monthly average permit limit before completing installation of the Alternative
Technology.

56. Accrued stipulated payments shall be satisfied in full through payment as
set forth in Paragraph 59.

57. Plaintiffs may, in the unreviewable exercise of their discretion, reduce or
waive stipulated payments otherwise due under this Modified Consent Decree.

58. Notwithstanding Defendants’ liability for stipulated payments as described
in Paragraphs 52 through 55, Plaintiffs reserve the right to seek other legal
and equitable remedies, including contempt, if Defendants miss the deadlines
stated in those paragraphs.

59. Defendants shall submit stipulated payments due as a result of noncompliance
under Paragraphs 52 through 55 above at the end of the thirty (30)-day period
following the conclusion of each calendar quarter (i.e., by
April 30, July 31, October 31 and January 31). Defendants shall make the
payments required by Section IX by certified check, bank check, or money order
to the West Virginia Land Trust and shall send the funds to the following
address:

 

40



--------------------------------------------------------------------------------

West Virginia Land Trust

PO Box 11823

Charleston, WV 25339-1823

The check or money order shall reference Ohio Valley Environmental Coalition, et
al. v. Patriot Coal Corp., et al., Civil Action No. 3:11-cv-00115, and payment
shall be considered complete upon mailing, or direct delivery to the specified
address. A copy of the check and cover letter shall be sent to Plaintiffs at the
time payment is made and shall state that payment is being made pursuant to this
Decree.

X. FORCE MAJEURE

60. “Force Majeure,” for purposes of this Modified Consent Decree, is defined as
any event arising from causes beyond the reasonable control of Defendants, of
any entity controlled by Defendants, or of Defendants’ contractors, which delays
or prevents the performance of any obligation under this Modified Consent Decree
despite Defendants’ best efforts to fulfill the obligation. The requirement that
Defendants exercise “good faith efforts to fulfill the obligation” includes
using best efforts to anticipate any potential Force Majeure event and best
efforts to address the effects of any such event (a) as it is occurring and
(b) after it has occurred to prevent or minimize any resulting delay to the
greatest extent possible. “Force Majeure” does not include Defendants’ financial
inability to perform any obligation under this Modified Consent Decree.

61. If any event occurs or has occurred that may delay the performance of any
obligation under this Modified Consent Decree, whether or not caused by a Force
Majeure event, Defendants shall provide notice orally or by electronic or
facsimile transmission to Plaintiffs

 

41



--------------------------------------------------------------------------------

within five (5) business days of when Defendants first knew that the event is
likely to cause a delay. Within fourteen (14) days thereafter, Defendants shall
provide in writing to Plaintiffs an explanation of the reasons for the delay;
the anticipated duration of the delay; and actions taken or to be taken to
prevent or minimize the delay.

62. If Plaintiffs agree that the delay or anticipated delay is attributable to a
Force Majeure event, the time for performance of the obligations under this
Modified Consent Decree that are affected by the Force Majeure event will be
extended by Plaintiffs for such time as is necessary to complete those
obligations. An extension of the time for performance of the obligations
affected by the Force Majeure event shall not, of itself, extend the time for
performance of any other obligation. Plaintiffs will notify Defendants in
writing within five (5) business days of the length of the extension, if any,
for performance of the obligations affected by the Force Majeure event.

63. If Plaintiffs do not agree that the delay or anticipated delay has been or
will be caused by a Force Majeure event, Plaintiffs will notify Defendants in
writing of its decision with five (5) days of its receipt of the Force Majeure
claim by Defendants. Any dispute between the Parties over a Force Majeure claim
may be resolved by the Special Master and any decision of the Special Master may
be appealed to the Court in accordance with Paragraph 85.

XI. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

64. This Modified Consent Decree resolves the civil claims of Plaintiffs for the
violations alleged in the Amended Complaint, filed on April 14, 2011, as well as
for violations of the Covered Permits that were reported on discharge monitoring
reports through the effective date of this Modified Consent Decree.

 

42



--------------------------------------------------------------------------------

65. For the term of the Modified Consent Decree for each Covered Outfall or
Covered Permit, Plaintiffs shall waive all legal and equitable remedies
available to enforce discharge, effluent, or water quality limits related to
selenium contained in a Covered Permit except for any proceeding or action to
enforce the Modified Consent Decree, except as to Outfall 019 of WV/NPDES Permit
WV0093751. Regarding that outfall, if at any time during the term of this
Decree, the selenium concentration of the effluent discharged from Outfall 019
of WV/NPDES Permit WV0093751 exceeds the monthly average selenium effluent
limitation in that permit in two (2) consecutive months, then that Permit shall
be subject to the timeframes set forth in Appendix C and other requirements of
this Decree for the appropriate category (based on flow) as measured from the
date of the second consecutive monthly average violation. The Parties each
respectively reserve all legal and equitable rights and defenses available to
them to enforce or defend the provisions of the Modified Consent Decree.

66. Except for the enforcement of the Modified Consent Decree, Plaintiffs shall
refrain from filing a complaint against Defendants or their subsidiaries in
Court pertaining to the enforcement of any discharge, effluent, or water quality
limits related to selenium hereinafter included in any CWA permit identified in
Appendix E for 12 months following the date upon which such effective and
enforceable permit limits came into effect in the relevant CWA permit. For any
such outfall, Plaintiffs shall provide Defendants with the opportunity to meet
and confer regarding Defendants’ plans to come into compliance at such outfalls
at least sixty (60) days before filing a Notice of Intent to Sue under the CWA
and/or SMCRA. Plaintiffs obligation to refrain from filing a complaint as
described above shall not apply:

 

  a.

if Defendants or their subsidiaries have not received effective and enforceable
permit limits within twelve (12) months of the

 

43



--------------------------------------------------------------------------------

  expiration date of any permit identified in Appendix E, unless the delay in
the incorporation of effective and enforceable permit limits is attributable
solely to causes beyond the reasonable control of Defendants or their
subsidiaries and if Defendants have submitted timely and substantially complete
applications and have taken all other actions necessary to obtain the renewal or
reissuance of the subject permit or permits. Whether the delay is attributable
solely to causes beyond the reasonable control of Defendants or their
subsidiaries shall be determined in accordance with the provisions of Section X
of this Modified Consent Decree (“Force Majeure”). For any such outfall,
Plaintiffs shall provide Defendants with the opportunity to meet and confer
regarding Defendants’ plans to come into compliance at such outfalls at least
sixty (60) days before filing a Notice of Intent to Sue under the CWA and/or
SMCRA; or

 

  b. if Defendants or their subsidiaries obtain a schedule of compliance from
WVDEP for selenium effluent limitations, whether through a judicial decree or
through a permit condition, that is inconsistent with the timeframes and other
provisions of this Decree.

67. The provisions of this Section (including the limitations on new litigation
set forth therein) apply to any new judicial or administrative proceeding (or
any new interpleader or joinder of a Defendant or its subsidiary into an
existing proceeding) having as its principal claim the violation of discharge,
effluent, or water quality limits related to selenium contained in

 

44



--------------------------------------------------------------------------------

any CWA permits issued by state or federal agencies to any Defendant or its
subsidiary. In the event that a civil action is brought against any other person
under any theory or claim, and a Plaintiff would have the right to join a
Defendant or its subsidiary, it will forego any right to do so in order to
remain in compliance with this Section.

68. The provisions of this Section (including the limitations on new litigation
set forth therein) shall not apply to discharges, effluent, or water quality
limitations related to selenium discharged from outfalls at any mine at which no
mineral removal occurred before December 1, 2011.

69. The provisions of this Section (including the limitations on new litigation
set forth therein) shall not prohibit individuals who are members of Plaintiffs’
organizations from prosecuting claims against any Defendant or their
subsidiaries for property damage or personal injury resulting from a Defendant’s
(or its subsidiary’s) selenium discharges from its coal mining operations.
Nothing in the Modified Consent Decree shall be interpreted as a waiver,
compromise or settlement of any cause of action personal to Plaintiffs’
individual members, under either statute or common law, for personal injury or
property damage resulting from a Defendant’s selenium discharges.

70. The provisions of this Section (including the limitations on new litigation
set forth therein) above shall not prohibit nor shall they apply to legal
actions brought or remedies sought by Plaintiffs against parties other than
Defendants or their subsidiaries which might affect, directly or indirectly,
Defendant’s environmental or mining permits or applications for the same,
provided that Defendants and their subsidiaries are not a party to such actions
or remedies. If Plaintiffs bring such a legal action against, or seek any remedy
from, a third party, such as but not limited to, the WVDEP, Defendants or their
subsidiaries may, at their sole

 

45



--------------------------------------------------------------------------------

discretion, intervene in the action to protect their legal rights or to assert
their interests, and this Modified Consent Decree shall not be deemed a waiver
of any right, defense, or claim that any Defendant or its subsidiary might
assert. Defendants’ (or their subsidiaries’) right to intervene pursuant to this
Paragraph shall not render an action or remedy under this paragraph subject to
the provisions of Paragraph 66.

71. Except as set forth in Paragraphs 42 through 46 and Paragraphs 64 through 70
with respect to Defendants’ subsidiaries, this Decree shall not limit or affect
the rights of Plaintiffs or Defendants against any third parties not party to
the Modified Consent Decree.

72. Other than Defendants’ subsidiaries, this Modified Consent Decree would not
be construed to create rights in, or grant any cause of action to, any third
party not party to the Decree.

73. Plaintiffs do not, by their consent to the entry of this Modified Consent
Decree, warrant or aver in any manner that Defendants’ compliance with any
aspect of this Modified Consent Decree shall result in compliance with
provisions of the Act, 33 U.S.C. §§ 1311, et seq., or with any other provisions
of federal, state or local laws, regulations or permits.

74. Nothing in this Modified Consent Decree creates any encumbrance or servitude
on any real property, whether owned or leased, by Patriot and no term,
limitation or provision contained herein shall be construed to run with any real
property. To the extent any lessor claims that any terms of this Modified
Consent Decree or compliance herewith constitutes a default under a lease that
would allow the lessor to forfeit the lease or recover damages (a “Claim of
Default”), then the term or compliance upon which the Claim of Default is based
shall not apply to that lease held by Patriot. Upon becoming aware of the Claim
of Default, Patriot shall promptly provide Plaintiffs notice of the Excluded
Term and any lease and/or permit impacted by it. Patriot shall provide
additional notice at least ten days prior to commencing any activity on this
lease that would have otherwise been prohibited by such term or compliance.

 

46



--------------------------------------------------------------------------------

XII. COSTS

75. As required pursuant to paragraph 60 of the Consent Decree, and in
accordance with the fee-shifting provisions of the CWA and SMCRA, Defendants
timely paid attorneys’ and expert witness fees in the amount of $ 59,807.70 in
full consideration and settlement of any claim of Plaintiffs for attorneys and
expert witness fees, costs and expenses incurred up to the effective date of the
Consent Decree. In addition to attorney fees, Plaintiffs’ costs and expert
expenses were $ 2,860.20.

76. Pursuant to paragraph 61 of the Consent Decree, Defendants further agreed to
pay Plaintiffs reasonable costs, including attorneys’ fees and expert witness
expenses, for their work conducted after the effective date of the Consent
Decree and related to (a) monitoring Patriot’s compliance with and
implementation of the Consent Decree and (b) proceedings to interpret or enforce
the terms of the Consent Decree. As of the effective date of the Modified
Consent Decree those costs are $96,125.40. In addition to attorney fees,
Plaintiffs’ costs and expenses since July 9, 2012 were $1,125.40. Patriot shall
pay $96,125.40 in accordance with Paragraph 78 within 30 days of the entry of
this Modified Consent Decree.

77. In addition, Defendants further agree to pay Plaintiffs reasonable costs,
including attorneys’ fees and expert witness expenses, for their work conducted
after the Effective Date of the Modified Consent Decree and related to
(a) monitoring Patriot’s compliance with and implementation of the Consent
Decree and (b) proceedings to interpret or enforce the terms of the Consent
Decree. On approximately a quarterly basis, Plaintiffs shall present Defendants
with a reasonable written description of all fees and expenses for which

 

47



--------------------------------------------------------------------------------

Plaintiffs seek payment, and Defendants shall pay undisputed amounts within
thirty (30) days of receipt of such written description. If there are amounts in
dispute, Plaintiffs may submit a fee petition to the Court for such disputed
amounts, and Defendants reserve all rights to challenge the disputed amounts,
including any objections to the reasonableness of rates charged, or the time,
effort, or staffing associated with the disputed amounts. The Parties recognize
that monitoring compliance and implementation of the Modified Consent Decree
will require significant time of the Plaintiffs and their representatives.

78. Defendants’ payments under Paragraphs 76 and 77 shall be made by delivering
a check for the amount payable to Appalachian Mountain Advocates, as attorneys
of record for Plaintiffs. Appalachian Mountain Advocates shall be wholly
responsible for the proper distribution of any portions of the delivered sum to
any and all other attorneys, experts or other entities who may be entitled
thereto.

XIII. SPECIAL MASTER

79. Pursuant to Federal Rule of Civil Procedure 53(a)(1)(A), the Parties
consented in the Consent Decree to the appointment of a Special Master for the
purposes set forth in this Section, and the Court found such an appointment to
be an appropriate and efficient use of judicial resources. On March 23, 2012,
James Kyles was approved by the Court to serve as the Special Master, and he
currently continues to serve in that function.

80. In the event that Special Master Kyles resigns from his duties under the
Modified Consent Decree, pursuant to Fed. R. Civ. P. 53(b), the parties shall
submit names of recommended Special Masters to the Court within thirty (30) days
of notice of his resignation, and the Court shall issue an order appointing a
Special Master in conformance with the terms of this Modified Consent Decree. In
the event of a disagreement among the Parties, the Court may appoint a Special
Master as described in Paragraph 81.

 

48



--------------------------------------------------------------------------------

81. In the event of a disagreement among the Parties as to the selection of a
Special Master, each side shall present to the other the names of three
candidates. The opposing side would then select one candidate to be presented to
the Court, resulting in two names presented to the Court without indication to
the Court of which Party prefers which candidate. The Court would then pick from
the remaining two candidates or require the parties to submit additional names.

82. Defendants will bear the costs and fees associated with the Special Master.

83. The Special Master shall have the authority to carry out his or her
obligations under this Modified Consent Decree, including, but not limited to:

 

  a. Review of a Defendant’s determination that compliance is or will be
achieved without additional treatment at one or more Covered Outfalls under
Paragraph 23;

 

  b. Review of and dispute resolution regarding schedules and plans submitted
under Paragraph 24;

 

  c. Determinations that a proposed technology should be a Listed Technology as
set forth in Paragraph 27 of this Modified Consent Decree;

 

  d. Review and approval of Alternative Abatement Plans submitted under
Subparagraph 28(b);

 

  e. Determinations as to whether an Alternative Abatement Plan is needed with
respect to ZVI-type systems under Paragraph 28(c);

 

49



--------------------------------------------------------------------------------

  f. Review of Selected Technologies for Categories IV and V Covered Outfalls
under Paragraph 28(d);

 

  g. Review of a Defendant’s proposal for continued use of a Selected Technology
under Paragraph 29;

 

  h. Review of a Defendant’s choice of a Replacement Technology under Paragraph
30;

 

  i. Disputes between Plaintiffs and Defendants with respect to the termination
of this Modified Consent Decree for a particular Covered Outfall as set forth in
Paragraph 31;

 

  j. Review of bi-monthly progress reports from Defendants as set forth in
Paragraph 32;

 

  k. Any other specific dispute or issue regarding compliance with or request
for relief from the terms of with the Modified Consent Decree that, upon motion
from a Party, the Court may refer to the Special Master;

 

  l. Conduct site visits as he or she deems appropriate to fulfill his or her
duties as set forth in this Paragraph;

 

  m. Schedule and conduct meetings among the Parties;

 

  n. Request and review any data or information necessary to reach decisions or
resolve disputes;

84. With respect to those disputes to which Paragraph 83(k) may apply, the Party
raising the dispute must first present the other Parties with written notice of
any dispute or request for relief from the terms of this Decree. The Party
receiving notice shall have fourteen (14) days to respond. If that Party does
not respond, or if the notifying Party is not satisfied with the response, the
notifying Party may seek relief from the Court, including the Court’s direction
that the dispute be referred to the Special Master.

 

50



--------------------------------------------------------------------------------

85. If any party is dissatisfied with the Special Master’s resolution of a
dispute or any other decision or determination made by the Special Master, it
may request that the Court resolve the matter de novo. Any Party moving for the
Court for resolution of a matter on which the Special Master has issued a
written determination or recommendation shall submit to the Court the Special
Master’s recommendation together with any submissions made by the Parties to the
Special Master and any evidence relevant thereto.

86. Pursuant to Fed. R. Civ. P. 53, the Special Master may communicate ex parte
with the Court in the performance of his or her duties.

87. In resolving disputes or making recommendations, the Special Master shall
set forth his or her determination or recommendation in writing, together with
the reasons therefore, and shall provide such written determination or
recommendation to the Parties and the Court.

XIV. NOTICES

88. Unless otherwise specified herein, whenever notifications, submissions,
reports or communications are required by this Modified Consent Decree, they
shall be made in writing and addressed as follows:

To Plaintiffs:

Derek Teaney

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901

 

51



--------------------------------------------------------------------------------

To Defendants:

John McHale, Vice President

Engineering Services

Patriot Coal Corporation

500 Lee Street East, Suite 900

Charleston, WV 25301

Joseph W. Bean, Esq.

Senior Vice President, Law and Administration

Patriot Coal Corporation

12312 Olive Boulevard, Suite 400

St. Louis, MO 63141

89. Any Party may, by written notice to the other Parties, change its designated
notice recipient or notice address provided above.

90. Notices submitted pursuant to this Section shall be deemed submitted upon
mailing, unless otherwise provided in this Modified Consent Decree or by mutual
agreement of the Parties in writing.

XV. EFFECTIVE DATE

91. The Effective Date of this Modified Consent Decree shall be the date upon
which this Modified Consent Decree is entered by the Court or a motion to enter
this Modified Consent Decree is granted, whichever occurs first, as recorded on
the Court’s docket.

XVI. RETENTION OF JURISDICTION

92. The Court shall retain jurisdiction over this case until termination of this
Modified Consent Decree with respect to all Covered Outfalls, for the purpose of
resolving disputes arising under this Decree or entering orders modifying this
Decree, pursuant to Section XVII (“Modification”) or effectuating or enforcing
compliance with the terms of this Decree.

93. Plaintiffs and Defendants reserve all legal and equitable rights and
defenses available to them to enforce or defend the provisions of this Modified
Consent Decree.

 

52



--------------------------------------------------------------------------------

XVII. MODIFICATION

94. The terms of this Modified Consent Decree, including the attached
appendices, may be modified only by a subsequent written agreement signed by all
Parties. Where the modification constitutes a material change to this Decree, it
shall be effective only upon approval by the Court.

XVIII. TERMINATION

95. Unless otherwise specified in this Decree, this Modified Consent Decree
shall terminate when Defendants have achieved compliance with the selenium
effluent limitations at all Covered Outfalls for at least six consecutive
months, but shall terminate as to individual outfalls when they have achieved
compliance for at least six consecutive months in accordance with Paragraph 31.

XIX. SIGNATORIES/SERVICE

96. Each undersigned representative of Plaintiffs and Defendants certifies that
he or she is fully authorized to enter into the terms and conditions of this
Modified Consent Decree and to execute and legally bind the Party he or she
represents to this document.

97. This Modified Consent Decree may be signed in counterparts, and its validity
shall not be challenged on that basis.

XX. INTEGRATION

98. This Modified Consent Decree constitutes the final, complete, and exclusive
agreement and understanding among the Parties with respect to the settlement
embodied in the Decree and supersedes all prior agreements and understandings,
whether oral or written, concerning the settlement embodied herein. Other than
deliverables that are subsequently submitted and approved pursuant to this
Decree, no other document, nor any representation, inducement, agreement,
understanding or promise, constitutes any part of this Decree or the settlement
it represents, nor shall it be used in construing the terms of this Decree.

 

53



--------------------------------------------------------------------------------

XXI. FINAL JUDGMENT

99. Upon approval and entry of this Modified Consent Decree by the Court, this
Modified Consent Decree shall constitute a final judgment of the Court as to
Plaintiffs and Defendants. The Court finds that there is no just reason for
delay and therefore enters this judgment as a final judgment under Fed. R. Civ.
P. 54 and 58.

XXII. APPENDICES

100. The following Appendices are attached to this Modified Consent Decree as
appendices and are part of this Modified Consent Decree:

Appendix A — Table of Covered Outfalls

Appendix B — Description of SEP

Appendix C — Covered Outfalls by Category, With Applicable Deadlines

Appendix D — Jupiter Callisto Reclamation Plan (Doc. # 49)

Appendix E — List of Outfalls Subject to Paragraph 66.

ENTER:         , 2012

 

 

ROBERT C. CHAMBERS

UNITED STATES DISTRICT JUDGE

For the Plaintiffs Ohio Valley Environmental Coalition, Inc., West Virginia
Highlands Conservancy, Inc., and Sierra Club

 

/s/ Derek O. Teaney               Dated:             November 15,
2012            

DEREK O. TEANEY (WV Bar No. 10223)

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901

304-793-9007

 

54



--------------------------------------------------------------------------------

/s/ Joseph M. Lovett               Dated: 
              November 15, 2012            

JOSEPH M. LOVETT (WV Bar No. 6926)

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901

304-645-9006

For the Defendants Patriot Coal Corporation, Apogee Coal Company, LLC, Catenary
Coal Company, LLC, and Hobet Mining, LLC

 

/s/ Blair M. Gardner               Dated: 
              November 15, 2012            

BLAIR GARDNER (WV Bar No. 8807)

JACKSON KELLY, PLLC

1600 Laidley Tower

Post Office Box 553

Charleston, West Virginia 25322

304-340-1381

 

55



--------------------------------------------------------------------------------

APPENDIX A

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Hobet    WV0099392    004, 014, 015, 027, 028, 034, 035, 037, 038, 040, 045,
046, 077, 079 and 084 Hobet    WV1016776    001, 002, 003, 004, 006, 007, 041
and 050 Hobet    WV1017225    004 Hobet    WV1020889    001, 003, and 005 Hobet
   WV1021028    006 Catenary    WV0093751    003, 005 and 026 Catenary   
WV0096920    001 Catenary    WV0096962    001, 042, 044, 055 and 056 Catenary   
WV1014684    001, 002, 003 and 006 Apogee    WV0099520    001 and 011

 

Page 1 of 1



--------------------------------------------------------------------------------

APPENDIX B

Proposal Supplemental Environmental Project

Document Number 51, Appendix B, pages 47-55 in

Record of Civ. No. 3:11-cv-115 (S.D. W. Va.)



--------------------------------------------------------------------------------

APPENDIX C

CATEGORY I (0-200 gpm)

Technology Selection Date (if necessary) – September 1, 2013

Category Compliance Date –March 15, 2015

Category I Covered Outfalls

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Hobet    WV0099392    015, 028, 034, 035, 045, 046, 077, 079 and 084* Hobet   
WV1016776    002, 003, 004, 006, 007 and 041 Hobet    WV1020889    001, 003, and
005 Hobet    WV1021028    006 Catenary    WV0093751    003 Catenary    WV0096962
   042 and 055 Catenary    WV1014684    006 Apogee    WV0099520    011

 

* WV 0099392, Outfall 084 to be evaluated for compliance by August 1, 2014.

CATEGORY II (201-400 gpm)

Technology Selection Date (if necessary) – December 31, 2013

Category Compliance Date – March 15, 2016

Category II Covered Outfalls

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Hobet    WV0099392    014 and 027 Catenary    WV0093751    005 and 026 Catenary
   WV0096920    001 Catenary    WV0096962    056 Catenary    WV1014684    001,
002 and 003

 

Page 1 of 2



--------------------------------------------------------------------------------

CATEGORY III (401-600 gpm)

Technology Selection Date (if necessary) – March 31, 2014 (except for WV
1017225, outfall 004)

Category Compliance Date – December 15, 2016 (except for WV 1017225, outfall
004)

Category III Covered Outfalls

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Hobet    WV0099392    037 and 038 Hobet    WV1016776    050 Hobet    WV1017225
   004* Apogee    WV0099520    001

 

* Compliance Date for WV 1017225, Outfall 004: August 1, 2014.

CATEGORY IV (601-1000 gpm)

Technology Selection Date (if necessary) – September 1, 2014

Category Compliance Date – May 15, 2017

Category IV Covered Outfalls

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Hobet    WV0099392    004 and 040 Hobet    WV1016776    001

CATEGORY V (1000+ gpm)

Completion of Water Management and Technology Evaluation – June 30, 2015

Technology Selection Date (if necessary) – September 1, 2015

Category Compliance Date – March 15, 2018

Category V Covered Outfalls

 

Company

  

Covered Permits

WV/NPDES Permit No.

  

Covered Outfalls

Catenary    WV0096962    001 and 044

 

Page 2 of 2



--------------------------------------------------------------------------------

APPENDIX D

Jupiter Callisto Reclamation Plan

Document Number 49 in Record of Civ. No. 3:11-cv-115 (S.D. W. Va.)



--------------------------------------------------------------------------------

APPENDIX E

 

Company/Permit No.

   Outlet  

Apogee Coal Co., LLC/WV1020510

     024   

Apogee Coal Co., LLC/WV1020510

     018   

Apogee Coal Co., LLC/WV1020510

     026   

Apogee Coal Co., LLC/WV1020510

     013   

Apogee Coal Co., LLC/WV1022792

     016   

Apogee Coal Co., LLC/WV1020510

     028   

Coyote Coal Co., LLC/WV0094439

     002   

Coyote Coal Co., LLC/WV0094439

     015   

Coyote Coal Co., LLC/WV0094439

     017   

Coyote Coal Co., LLC/WV1019261

     001   

Catenary Coal Co., LLC/WV1019309

     001   

Catenary Coal Co., LLC/WV1015338

     002   

Colony Bay Coal Co./WV0068748

     033   

Colony Bay Coal Co./WV0058238

     001   

Colony Bay Coal Co./WV0068748

     001   

Colony Bay Coal Co./WV0058238

     002   

Colony Bay Coal Co./WV0068748

     029   

Kanawha Eagle Coal, LLC/WV0065137

     001   

Midland Trail Energy, LLC/WV0052426

     001   

Panther, LLC/WV0048097

     002   

 

Page 1 of 1